Title: Thomas Jefferson to Patrick Gibson, 26 February 1813
From: Jefferson, Thomas
To: Gibson, Patrick,Gibson & Jefferson


          
            Dear Sir Monticello Feb. 26. 13.
            By a letter of the 12th inst. from my manager in Bedford he informed me that his first load of flour was engaged to start from Lynchburg on the 15th inst & that the whole would be sent off the same week. there are there about 140 barrels. from this place I have at length got off 60. barrels by Johnson who will now continue steadily to carry it down till all is done. the quantity here will be a few barrels under 300. and to prevent any delay on his return I have had it deposited at Milton, so that his boat need never be delayed an hour. as to the sale, I must leave it to your discretion. the price at present I am told is low, and will probably continue so while the enemy’s squadron remains in the bay. but that will probably be only during the stormy season while cruising on our coast is dangerous. the commanders of vessels depend on prizes for making their fortunes. their interest therefore is, not to shut up our vessels in their ports but to let them out and then catch as many as they can. however you must first cover the advances you have made for me on such sale as you can obtain & reserve what is beyond that as long as there is a hope of doing better. I owe a little debt of 97. Dollars to messrs Alrichs & Dixon of Wilmington in Delaware, which I ought to have paid 6. weeks ago, but have waited to ask you to remit it till I could place funds in your hands. I will now thank you to do it, & moreover to inclose me 50.D. by post: and whenever a reasonably advantageous price can be had, I will request you to sell as much more as will enable you to remit 250.D. to Jeremiah A. Goodman at Poplar forest near Lynchburg to pay some debts of that neighborhood. the last offer for Mazzei’s lot (50.D.) should I think be accepted, acquainting the purchaser that we depend on mr E. Randolph consenting to act under his power of attorney, which I am now proposing to him. Accept my friendly salutations.
            
              Th:
              Jefferson
          
          
            P.S. mr Randolph’s people did not bring up the powder nor is it yet come to hand otherwise.
          
        